Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 15 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     York town Virga 15 Mch 1781
                  
                  I have the pleasure to inform your Excellency of the Marquis arrival at this place yesterday.  he will write himself by this Opportunity.
                  The great delay in this Expedition gives me much uneasiness which is not lessened by the amazing tranquillity of the Enemy-- knowing the preparations making against them.  I can only account for it by their exploiting some Assistances unknown to us--  As I expected the Marquis Eight Days ago I had every thing ready by that time--  it is to be feared that if the blow is not soon struck the Militia will get tired & leave us.
                  We want nothing now but the fleet  the Marquis’ troops cannot come down the Bay without Convoy: every thing else is in such a State of readiness that on the Arrival of the fleet we can begin our Operations in 24 Hours.
                  I am happy to say that the Marquis & my self are perfectly of Opinion in every thing we have agreed in the Plan of Operations to be pursued  with great respect I am Your Excellency’s most Obed. Sert 
                  
                     Steuben
                     Maj; Gen.
                     
                  
               